DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.
Applicant’s election without traverse of Species 2, Fig. 6, claims 4 and 5, in the reply filed on 07/19/2022 is acknowledged.

Claim Objections
Claim 4 objected to because of the following informalities:  incorrect grammar. “said core member being superposed said upper surface”.  Missing “on” between “superposed” and “said”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al. (US 20190373771, hereafter Yen) in view of Noda et al. (US 6554060, hereafter Noda).
Regarding claim 4, Yen teaches a heat dissipation apparatus configured to facilitate heat removal from an electronic device (para [0002] “disclosure relates to a thermal management device for use on electronics”) wherein the heat dissipation apparatus comprises: a support plate (Fig. 9, base 108), said support plate being manufactured from metal (para [0061], base is made of metallic material), said support plate being planar in manner (para [0074], the base rests on a horizontal surface of the electric component,  legs 134 are also aligned with the horizontal plane of the base, Fig. 4 shows legs 134 with a flat bottom, thus the base 108 is planar), said support plate having an upper surface (para [0060], the base 108 is positioned at the bottom of thermal management device 100, which indicates there exists an upper surface of the base which is positioned at the bottom of thermal management device 100); a core member (Fig. 11, thermal management device 100, para [0079], thermal management device 100 has the same structures of seen in Fig. 4-10, the difference being connecting ring 160 in place of fins 132) said core member being superposed said upper surface of said support plate (para [0079] Fig. 11 shares same structures for the heat dissipation apparatus as Fig. 4 except the ring 160 is used in place of fins 132 in Fig. 11, thermal management device 100 is superposed on base 108 in Fig. 4, para [0060], the base 108 is positioned at the bottom of thermal management device 100), said core member operable to cover an entire surface area of said upper surface of said support plate (Fig. 4, shows base 108 covered by thermal management device 100, para [0079] Fig. 11 shares same structures for the heat dissipation apparatus as Fig. 4 except the ring 160 is used in place of fins 132 in Fig. 11).
Yen does not explicitly teach said core member being manufactured from a metal.
However, Noda teaches a heat dissipating device with a base (Fig. 1, base plate 2) and structure disposed on the base for assisting in heat dissipation (Fig. 1, fins 1 which are considered analogous to the core member) that are manufactured of metal (Fig. 1, copper heat dissipating fins 4, aluminum heat dissipating fins 4).
Therefore, in view of Noda, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermal management device’s ring of Yen to be manufactured of copper or aluminum as the high heat conductivity of decreases the thermal resistance of the heat dissipation device thus increasing its effectiveness (Fig. 3 shows relationship between thermal resistance and copper fin ratio).
Regarding claim 5, Yen further teaches wherein the heat dissipation apparatus is a heat sink assembly (para [0005] the apparatus is a thermal management device for dissipating heat from an electrical component, and thus is a heat sink assembly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TAVIA SULLENS/Primary Examiner, Art Unit 3763